Filed 7/10/15 In re D.D. CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



In re D.D. et al., Persons Coming Under the
Juvenile Court Law.
                                                                 D067618
SAN DIEGO COUNTY HEALTH AND
HUMAN SERVICES AGENCY,
                                                                 (Super. Ct. No. SJ11900E-F)
         Plaintiff and Respondent,

         v.

DIANA A. et al.,

         Defendants and Appellants.


         APPEALS from orders of the Superior Court of San Diego County, Laura J.

Birkmeyer, Judge. Affirmed.



         Neil R. Trop, under appointment by the Court of Appeal, for Defendant and

Appellant Diana A.

         Julie E. Braden, under appointment by the Court of Appeal, for Defendant and

Appellant Cameron D.
       Thomas E. Montgomery, County Counsel, John E. Philips, Chief Deputy County

Counsel, and Patrice Plattner-Grainger, Deputy County Counsel, for Plaintiff and

Respondent.

       Diana A. and Cameron D. appeal juvenile court orders terminating their parental

rights to their minor twins, D.D. and U.D., under Welfare and Institutions Code section

366.26.1 Diana and Cameron contend the court erred by finding the beneficial parent-

child relationship exception did not apply to preclude termination of their parental rights.

We affirm the orders.

                   FACTUAL AND PROCEDURAL BACKGROUND

       The record in the case reveals a long history of involvement by the San Diego

County Health and Human Services Agency (Agency) with Diana and Cameron. Diana

failed to reunite with her four older children and her parental rights to each of these

minors were terminated between 2004 and 2013.2 Cameron also failed to reunite with


1      All further statutory references are to the Welfare and Institutions Code.


2       Diana's oldest child, Dorian A., was born in 2004 and tested positive for
methamphetamine and marijuana at birth. Diana's parental rights to Dorian were
terminated in 2009. Her second child, Davian A., was born in 2007 and also tested
positive for methamphetamine at birth. Diana's parental rights to Davian were terminated
in 2008, just before her third child, D.J., was born. D.J. was taken into protective custody
as a result of Diana's history of drug abuse and failure to reunify with her older children.
Diana did reunify with D.A. at the 18-month hearing, but shortly thereafter relapsed into
drug abuse and her parental rights to D.J. were terminated in 2010. Diana's fourth child,
Dem. D., who shares the same father as D.D. and U.D., was born in 2012. Dem. D. was
placed with his paternal grandmother, Beverly J., and Diana's and Cameron's parental
rights to this child were terminated during the pendency of this proceeding.


                                              2
his two other children.3 This case involves twins, D.D. and U.D., born in January 2013.

Shortly after the twins' birth, the Agency opened a voluntary case for Diana requiring her

to participate in various services including treatment for drug abuse. At the time, Diana

and the twins lived with family friends Brenda and Alberto T., who helped care for the

infants. In August 2013, the Agency closed the voluntary case because Diana was not

participating in required services.

       In October 2013, Diana tested positive for methamphetamines. Diana also

reported to the Agency she was planning to move out of the relative stability of Brenda

and Alberto's home and into a shelter with the minors because of conflict with Brenda,

Alberto and their adult daughter. The daughter had recently confronted Diana about her

drug use and failure to care for the twins. Diana also refused to consent to medical

treatment for U.D. when Brenda brought U.D. to the hospital with an ear infection. As a

result, the Agency filed petitions in the juvenile court under section 300, subdivision (b)

on behalf of D.D. and U.D. The petitions alleged the twins suffered harm or were at

substantial risk of harm because of the inability of Diana to provide adequate care for

them due to her use of methamphetamines. The petition further alleged Diana failed to

reunify with her older children as a result of her drug use and that Diana "leaves the

child[ren] with other people . . . and does not come home for a few days at a time . . . ."




3      In addition to three children he fathered with Diana, Cameron has another child,
Jaylen D., also under the jurisdiction of the juvenile court. Cameron told the Agency's
social worker he was not provided reunification services with respect to this child
because he was incarcerated at the time of the proceedings.
                                              3
The petitions also alleged Cameron was incarcerated and, therefore, not able to care for

or protect D.D. and U.D.4

       At the detention hearing, the juvenile court found the Agency had made a prima

facie showing the minors were children described by section 300, subdivision (b) and that

their initial removal from Diana's care was appropriate. The court ordered D.D. and U.D.

detained at Polinsky Children's Center, rejecting Diana's request that the minors remain in

her care. The court ordered liberal supervised visits for both parents. Shortly after the

detention hearing, the twins were placed with their paternal grandmother, Beverly J., who

also had custody of Dem. D. and Jaylen. On January 17, 2014, at the end of the contested

jurisdiction and disposition hearing the juvenile court sustained the allegations of the

Agency's petitions, declared the minors dependents of the court and ordered that they

remain in Beverly's care.5 The court ordered reunification services for Diana, but denied

reunification services for Cameron under section 361.5, subdivision (e)(1), finding

services would be detrimental to the minors. The court set the six-month review hearing

for July 2014.

       Before the review hearing, on March 18, 2014, counsel for the minors filed a

petition for modification under section 388 requesting the termination of services for

Diana and asking the court to set a section 366.26 hearing. The petition was based on



4       Cameron was incarcerated in March 2013 for possession of a controlled substance
for sell.

5     The juvenile court's minute orders from this hearing are inaccurately labeled
"Contested W&I 366.26 Hearing." (Capitalization omitted.)
                                              4
Diana's failure to engage in services, failure to remain in contact with her support system,

several missed drug tests and a positive drug test for methamphetamine. The petition

also alleged Diana was recently arrested following a physical altercation with another

woman. Diana contested the section 388 petition. After a hearing on May 2, 2014, the

juvenile court terminated services and scheduled a 366.26 hearing for August 26, 2014.6

       Thereafter, a series of delays caused the 366.26 hearing to be rescheduled to

February 2015. Specifically, Cameron was released from jail in September and, on

October 24, 2014, he filed an unsuccessful section 388 petition seeking reunification

services. At the hearing on Cameron's section 388 petition, Beverly told the social

worker that she wanted to seek legal guardianship of the twins rather than adoption to

give the parents a chance to turn their lives around, again temporarily delaying the 366.26

hearing. Shortly thereafter, however, Beverly recanted, explaining she had been

pressured by Diana and her attorney, as well as Cameron, to say she only wanted a

guardianship. Beverly reaffirmed her commitment to adopting U.D. and D.D., which she

believed was in their best interests.

       During this period of delay, Diana visited the twins regularly, but continued to

struggle with drug abuse and maintaining stable housing.7 In November she was asked



6     Diana filed her own section 388 petition within days of the court's order
terminating services. The court denied the petition based on lack of changed
circumstances.
7      Despite these challenges, in October, Diana filed another unsuccessful section 388
petition seeking reinstatement of services and requesting the twins be placed with Brenda
and Alberto.

                                             5
to leave Brenda and Alberto's home. Brenda reported Diana was still involved with

Cameron and that she was more interested in spending time with him than with the

minors. Brenda also believed Diana was again regularly using drugs. In December,

Beverly reported that Jaylen's mother, Jessica, had seen Cameron and Diana outside of a

known drug location. Jessica confirmed this information and also reported Cameron had

physically abused her and threatened to kill Beverly and kidnap the children. As a result

of Jessica's allegations, the Agency filed a section 388 petition seeking to suspend

Cameron's visitation and to limit Diana to one visit per week at the Agency's office where

additional security could be provided. The juvenile court granted the petition and entered

a temporary restraining order against Cameron to protect Beverly and the minors.

       The Agency's final supplemental report for the February 9, 2015, 366.26 hearing

stated that Diana's employer reported she had been absent from work for a week.

Beverly reported that neither parent had called the minors on their birthday. Brenda

reported she had picked up Diana from a hotel near the Mexican border where Cameron

had left her and that Diana had lost a lot of weight and her arms were covered with

bruises.

       In each of the Agency's six reports leading up to the 366.26 hearing, the social

worker provided detailed descriptions of his observations of Diana's visits with the

minors. The social worker noted that Diana's visitation had been regular until September,

but only sporadic thereafter. The social worker stated the twins enjoyed visits with

Diana, but he did not believe Diana had a parental bond with the minors. In support of

this assessment, the social worker pointed to the lack of emotional reaction by the minors

                                             6
either when they greeted Diana or when Diana left their presence. The social worker also

noted the twins sought out Beverly, not Diana, for their needs. He also reported Diana's

attention to the minors often waned during visits.

       At the 366.26 hearing held on February 9 and February 13, 2015, the juvenile

court received the Agency's reports into evidence and heard the testimony of Diana,

Cameron, Brenda, the paternal grandmother, and the family's social worker. At the

conclusion of the hearing, the juvenile court found by clear and convincing evidence that

the minors were likely to be adopted and that none of the statutory exceptions to the

termination of parental rights applied. The court terminated parental rights and referred

D.D. and U.D. for adoptive placement.

                                      DISCUSSION

       Diana contends the juvenile court erred by finding the beneficial parent-child

relationship exception to adoption did not apply. She asserts she maintained regular

visitation and contact with the minors, had a substantial and positive emotional

attachment with them and occupied a parental role in their lives. Diana further argues a

permanent plan of guardianship, rather than adoption, was in the minors' best interests.

Cameron joins in Diana's arguments, but does not contend his own relationship with the

minors supports application of the beneficial parent-child relationship exception to

adoption.

                                             A

       After reunification services are terminated, the focus of a dependency proceeding

shifts from preserving the family to promoting the best interests of the child, including

                                             7
the child's interest in a stable, permanent placement that allows the caregiver to make a

full emotional commitment to the child. (In re Fernando M. (2006) 138 Cal.App.4th

529, 534.) At the selection and implementation hearing, the court has three options: (1)

terminate parental rights and order adoption as the permanent plan; (2) appoint a legal

guardian for the child; or (3) order the child placed in long-term foster care. (Ibid.)

       "Adoption, where possible, is the permanent plan preferred by the Legislature."

(In re Autumn H. (1994) 27 Cal.App.4th 567, 573 (Autumn H.).) If the court finds a child

cannot be returned to his or her parent and is likely to be adopted if parental rights are

terminated, it must select adoption as the permanent plan unless it finds termination of

parental rights would be detrimental to the child under one of the specified statutory

exceptions. (§ 366.26, subd. (c)(1)(A) & (B)(i)-(vi); In re Erik P. (2002) 104

Cal.App.4th 395, 401.) "The parent has the burden of establishing the existence of any

circumstance that constitutes an exception to termination of parental rights." (In re T.S.

(2009) 175 Cal.App.4th 1031, 1039.) Because a selection and implementation hearing

occurs "after the court has repeatedly found the parent unable to meet the child's needs, it

is only in an extraordinary case that preservation of the parent's rights will prevail over

the Legislature's preference for adoptive placement." (In re Jasmine D. (2000) 78

Cal.App.4th 1339, 1350.)

       Section 366.26, subdivision (c)(1)(B)(i) provides an exception to the adoption

preference if termination of parental rights would be detrimental to the child because

"[t]he parents have maintained regular visitation and contact with the child and the child

would benefit from continuing the relationship." Courts have interpreted the phrase

                                              8
" 'benefit from continuing the . . . relationship' " to refer to a parent-child relationship that

"promotes the well-being of the child to such a degree as to outweigh the well-being the

child would gain in a permanent home with new, adoptive parents. In other words, the

court balances the strength and quality of the natural parent[-]child relationship in a

tenuous placement against the security and the sense of belonging a new family would

confer. If severing the natural parent[-]child relationship would deprive the child of a

substantial, positive emotional attachment such that the child would be greatly harmed,

the preference for adoption is overcome and the natural parent's rights are not

terminated." (Autumn H., supra, 27 Cal.App.4th at p. 575; accord, In re Jason J. (2009)

175 Cal.App.4th 922, 936 (Jason J.).)

       To meet the burden of proof for this statutory exception, the parent must show

more than frequent and loving contact, an emotional bond with the child or pleasant

visits. (In re Derek W. (1999) 73 Cal.App.4th 823, 827.) The parent must show he or she

occupies a parental role in the child's life, resulting in a significant, positive emotional

attachment from child to parent that if severed would result in harm to the child. (Ibid.;

In re Elizabeth M. (1997) 52 Cal.App.4th 318, 324.) The exception does not require

proof that the child has a " 'primary attachment' " to the parent or that the parent has

maintained day-to-day contact with the child. (In re S.B. (2008) 164 Cal.App.4th 289,

299; In re Brandon C. (1999) 71 Cal.App.4th 1530, 1534-1538; In re Casey D. (1999) 70

Cal.App.4th 38, 51 (Casey D.).)

       We review an order terminating parental rights for substantial evidence. (Autumn

H., supra, 27 Cal.App.4th at p. 576.) If, on the entire record, there is substantial evidence

                                                9
to support the findings of the juvenile court, we uphold those findings. We do not

consider the credibility of witnesses, attempt to resolve conflicts in the evidence or weigh

the evidence. Instead, we draw all reasonable inferences in support of the findings, view

the record favorably to the juvenile court's order and affirm the order even if there is

substantial evidence supporting a contrary finding. (Casey D., supra, 70 Cal.App.4th at

pp. 52-53; In re Baby Boy L. (1994) 24 Cal.App.4th 596, 610.) The parent has the burden

of showing there is no evidence of a sufficiently substantial nature to support the finding

or order.8 (In re L.Y.L. (2002) 101 Cal.App.4th 942, 947.)

                                              B

       Diana argues that the potential harm caused by the termination of parental rights

outweighs the potential benefit of adoption for the minors. The juvenile court's finding to

the contrary, however, was supported by substantial evidence.

       Although Diana had positive interactions with the twins during her visits, they did

not rely on Diana to have their needs met. Throughout the dependency the minors

separated easily from Diana after visits and there was no evidence that her absence from

their daily lives affected them adversely. Further, by the end of the dependency the

minors were weary of Diana at the start of visits. In December, the social worker




8      The Agency suggests this court should adopt a hybrid standard of review, applying
both the substantial evidence and abuse of discretion standards, as some courts have
done. (See, e.g., In re Bailey J. (2010) 189 Cal.App.4th 1308, 1314-1315 [applying such
a hybrid standard].) Diana does not address the applicable standard of review. We
conclude that on this record there was no error under either the substantial evidence
review or the hybrid standard advanced by the Agency.

                                             10
reported the "children tend not to seek out their mother for attention, comfort and

security, which is primarily provided by their paternal grandmother . . . ."

       These facts amply supported the juvenile court's finding the children did not have

a " 'significant, positive, emotional attachment' " to Diana such that terminating parental

rights would result in harm to them.9 (Jason J., supra, 175 Cal.App.4th at p. 936;

Autumn H., supra, 27 Cal.App.4th at p. 575.) Diana points to no evidence showing the

minors would be harmed by severing her rights. "A biological parent who has failed to

reunify with an adoptable child may not derail an adoption merely by showing the child

would derive some benefit from continuing a relationship maintained during periods of

visitation with the parent." (In re Angel B. (2002) 97 Cal.App.4th 454, 466.)

       Further, as described, despite being provided with resources to help her change her

behavior, Diana continued to engage in dangerous behavior and place her drug use above

the well-being of the minors. This behavior already resulted in the termination of

parental rights to her four older children and continued to threaten to place the twins in

harm's way. At the time of the 366.26 hearing, the minors were doing well in the home

of Beverly, who was committed to adopting them and who was meeting their medical,



9      Diana asserts the reference to great harm in Autumn H., supra, 27 Cal.App.4th at
page 575 is at odds with the statute, which she argues "does not impose a rule that the
child must suffer great harm in order to apply the exception." We do not read Autumn H.
to impose such a requirement. Rather, as the trial court noted, Autumn H. directs the
juvenile court to examine the application of the exception "on a case-by case basis, taking
into account the many variables which affect a parent[-]child bond" including "[t]he age
of the child, the portion of the child's life spent in the parent's custody, the 'positive' or
'negative' effect of interaction between parent and child, and the child's particular
needs . . . ." (Id. at p. 576.)

                                             11
developmental and emotional needs. The court was entitled to accept the social worker's

opinion that the benefits of adoption for these young children outweighed the benefits of

maintaining a relationship with Diana. (In re Justice P. (2004) 123 Cal.App.4th 181, 191

[child's interest in stable and permanent home is paramount once a parent's interest in

reunification is no longer at issue].)

       Finally, despite Diana's preference for guardianship for the minors, the Legislature

has decreed that a permanent plan other than adoption "is not in the best interests of

children who cannot be returned to their parents. These children can be afforded the best

possible opportunity to get on with the task of growing up by placing them in the most

permanent and secure alternative that can be afforded them." (In re Beatrice M. (1994)

29 Cal.App.4th 1411, 1419; see Jones T. v. Superior Court (1989) 215 Cal.App.3d 240,

251 [unlike adoption, guardianship is not "irrevocable and thus falls short of the secure

and permanent placement intended by the Legislature"].) The minors, whose needs could

not be met by Diana, deserve to have their custody status promptly resolved and their

placement made permanent and secure. Substantial evidence supported the court's

finding the beneficial parent-child relationship exception to adoption did not apply.




                                            12
                                 DISPOSITION

      The orders are affirmed.


                                               IRION, J.
WE CONCUR:



NARES, Acting P. J.



HALLER, J.




                                     13